DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 13, 14, 16, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelman et al (2005/0081508).  Edelman et al teach An engine comprising: an air inlet tube 20 for introducing air to a combustion process  [Figs. 9, 9a, 14]; at least one ramjet fuel injector 230 disposed in the air inlet tube, wherein the at least one ramjet fuel injector 230 is disposed at a periphery of the air inlet tube; at least one plasma stabilizer 246a [see paragraph 0079] or 80 [Fig. 4] disposed downstream of the at least one ramjet fuel injector 230; and a combustor swirl zone [recirculation type swirl 640, Fig. 14; e.g. paragraph 0101] disposed downstream of the at least one ramjet fuel injector 230, the combustion swirl zone comprising (i) a backward facing step portion 636 that extends to an axial portion, the axial portion extending downstream from the backward facing step portion, such that an outer radius of the combustor swirl zone is increased along the axial portion 40a as compared to an outer radius of the air inlet tube,  by applicant, but requires it accommodates swirl, note the cavity of Edelman accommodates / permits swirl in the aforementioned region; alternately, from the backward facing step portion to the tapered portion may merely convey the sense of direction, rather the scope of the entire region between the backward facing step portion to the tapered portion].    further comprising at least one scramjet fuel injector 1200 in 212 [Fig. 25] disposed in the air inlet tube;   wherein the at least one plasma stabilizer 246a [see paragraph 0079] or 80 [Fig. 4] is upstream of the at least one scramjet fuel injector 1200 [see 212 in Fig. 13, which is where the scramjet fuel injectors are added], and wherein the at least one ramjet fuel injector 246 is upstream of the at least one scramjet fuel injector [in 212];  wherein the at least one plasma stabilizer 246a [see paragraph 0079] or 80 [Fig. 4] is located at least one of (i) 246a upstream of the combustor swirl zone , (ii) 80 within the combustor swirl zone, and (iii) downstream of the combustor swirl zone;	 wherein the at least one scramjet fuel injector 1200 in 212 [Fig. 25] extends radially inward toward an interior of the air inlet tube:  wherein the tapered portion extends to a downstream portion 2014 [Fig. 34] that extends .

    PNG
    media_image1.png
    410
    762
    media_image1.png
    Greyscale

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelman et al (2005/0081508), as applied to claim 13 above, and further in view of Herbon et al (2009/0165436) and for claim 18, further in view of the Kim et al paper “Plasma Assisted Flame Holding in Subsonic and Supersonic Flows.”  Edelman et al teach additional aspects of the claimed invention including:    further comprising: a turbine section 2418 [Fig. 32]; at least one scramjet fuel injector [1200 of Fig. 25] disposed in the air inlet tube; wherein the at least one plasma stabilizer 246a is upstream of the at least one scramjet fuel injector 1200, wherein the at least one plasma stabilizer 246a is downstream of the at least one ramjet fuel injector 340. 	An engine comprising: an inlet tube, the inlet tube introducing air to a combustion process; a first plurality of fuel injectors 1200 in 212 [Fig. 25 added to Fig. 13]; disposed in the inlet tube and extending radially inward toward an interior of the inlet tube; a second plurality of fuel injectors 230 [Figs. 9, 13] disposed upstream from the first plurality of fuel injectors [in 212, when Fig. 25 is added to Fig. 13], the second plurality of fuel injectors 230 disposed in the inlet tube, wherein the second plurality of fuel injectors are disposed at a periphery of the inlet tube, and wherein the second plurality of fuel injectors comprise ramjet fuel injectors 230; a combustor swirl zone 640, the combustor swirl zone 640 being disposed downstream of the first plurality of fuel injectors 1200 in 212 [Fig. 25 added to Fig. 13];  the combustion swirl zone comprising (i) a backward facing step portion 636 that extends to an axial portion 40a, the axial portion extending downstream from the backward facing step portion, such that an outer radius of the combustor swirl zone is increased along the axial portion as compared to an .
 	Edelman including the use of a plasma stabilizer [see paragraph 0079] but do not teach its detailed structure including wherein the plasma stabilizer further comprises: a nd paragraph under II. Experimental Setup] is a conventional material used in the art for the electrodes.  It would have been obvious to one of ordinary skill in the art to make the high voltage center rod is at least partially composed of one of Inconel 600, Hastelloy X, niobium, molybdenum, tungsten and nickel, as taught by Kim et al, in order to utilize the conventional electrode materials used in the plasma generating art.
 Claims 13-16, 19, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micka et al “Combustion characteristics of a dual-mode scramjet combustor with cavity flameholder” in view of either Freeborn et al “Swept-Leading-Edge Pylon Effects on a Scramjet Pylon-Cavity Flameholder Flowfield” or Nakamura et al (2020/0362795).   
    PNG
    media_image2.png
    385
    785
    media_image2.png
    Greyscale
a tapered portion that extends downstream from the axial portion, wherein the outer radius of the combustor swirl zone decreases as the tapered portion extends downstream from the axial portion [Fig. 2].  Freeborn et al teach the tapered portion has reduced unsteady flow compared to non-tapered portions (rectangular cavities), and promotes enhanced flame stabilization in the cavity / combustor swirl zone [see page 572, left col. last paragraph].   
    PNG
    media_image3.png
    438
    730
    media_image3.png
    Greyscale
a tapered portion 15c that extends downstream from the axial portion, wherein the outer radius 2d of the combustor swirl zone decreases as the tapered portion extends downstream from the axial portion [Fig. 3], such that the combustor swirl zone is configured to accommodate swirl 15d from the backward facing step portion to the tapered portion [Figs. 4, 5].  Nakamura et al teach the tapered portion aids in forming the swirl/recirculation zone [see paragraph 0041].  It would have been obvious to one of ordinary skill in the art to employ a tapered portion for the non-tapered portion, as taught by Freeborn et al or Nakamura et al, in order to reduce the flow instabilities and/or enhance the flame stabilization and/or aid in forming the swirl/recirculation zone.  Micka et al do not teach using a plasma stabilizer.     	Kim et al teach using plasma flame stabilizers used in supersonic flows, including scramjets and ramjets, wherein the at least one plasma stabilizer is upstream of the at least one scramjet fuel injector /2nd fuel injectors, and wherein the at least one ramjet / 1st fuel injector is upstream of the at least one scramjet fuel injector /2nd fuel injector [see Fig. 1d, noting the plasma injection is between the upstream and downstream fuel injectors and serves to enhance the flame stabilization, see page 10, 2nd col. first paragraph].  It would have been obvious to one of ordinary skill in the art to employ at least one plasma stabilizer, in between the upstream and downstream fuel injectors of ˚].  	  first plurality of fuel injectors.  Freeborn et al teach the at least one scramjet fuel injector / first plurality of fuel injectors [pylon fuel injection, see page 573, 2nd full paragraph [“Pylon fuel injection ahead of step flameholders has also been shown to sustain combustion [40]. Reference [41] explored the use of wedge fuel injectors alone or ahead of a cavity and showed improved combustion characteristics with the wedge injector positioned at the leading edge of a cavity flameholder.”] extends 
    PNG
    media_image4.png
    357
    560
    media_image4.png
    Greyscale
It would have been obvious to one of ordinary skill in the art to make the scramjet / first plurality of fuel injector(s) of Micka et al extend radially inward toward an interior of the air inlet tube, as taught by Freeborn et al or Nakamura et al, in order to produce turbulence and enhanced mixing of fuel and air in the cavity / combustor swirl zone. 

Claims 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micka et al “Combustion characteristics of a dual-mode scramjet combustor with cavity flameholder” in view of either Freeborn et al “Swept-Leading-Edge Pylon Effects on a Scramjet Pylon-Cavity Flameholder Flowfield” or Nakamura et al (2020/0362795) and further in view of the Kim et al paper “Plasma Assisted Flame Holding in Subsonic and Supersonic Flows” and Herbon et al (2009/0165436), as applied above, and further in view of Edelman et al (2005/0081508).  For claim 18, most of the limitations have already been addressed above by Herbon et al.  For claim 18, Kim et al further teach plasma flame stabilizers used in supersonic flows, including scramjets and ramjets, where the high voltage electrode is made of tungsten [page 2, 2nd paragraph under II. Experimental Setup] is a conventional material used in the art.  It would have been obvious to one of ordinary skill in the art to make the high voltage center rod is at least partially composed of one of Inconel 600, Hastelloy X, niobium, molybdenum, tungsten and nickel, as taught by Kim et al, in order to utilize the conventional electrode materials used in the plasma generating art.   	For claims 18, 20, the prior art do not specifically teach a turbine section.  Edelman [see e.g. Figs. 32] teach a turbine section 2418 used as part of the engine, where the turbine section is used for low speed flight operation in a combined cycle operation [see paragraph 0005].  It would have been obvious to one of ordinary skill in the art to employ a turbine section, as taught by Edelman, to provide the low speed operation.


Response to Arguments
 Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. For claim 17, note its status was indicated as withdrawn in paragraph 3 of the previous office action but inadvertently listed as rejected.  Note the substance of claim 17 was not previously treated, accordingly, its status as withdrawn is corrected in this action.  
Applicant’s arguments revolve around the new limitations added by amendment. 
Applicant alleges that Edelman does not teach these new limitations.  In rebuttal, Edelman teaches a combustor swirl zone [recirculation type swirl 640, Fig. 14; e.g. paragraph 0101] disposed downstream of the at least one ramjet fuel injector 230, the combustion swirl zone comprising (i) a backward facing step portion 636 that extends to an axial portion, the axial portion extending downstream from the backward facing step portion, such that an outer radius of the combustor swirl zone is increased along the axial portion 40a as compared to an outer radius of the air inlet tube, and (ii) a tapered portion [upstream portion of 40b] that extends downstream from the axial portion, wherein the outer radius of the combustor swirl zone decreases as the tapered portion extends downstream from the axial portion, such that the combustor swirl zone is configured to accommodate swirl [640] from the backward facing step portion to the tapered portion [note this limitation require swirl in the entire region from the backward facing step portion to the tapered portion, nor is this even disclosed by applicant, but requires it accommodates swirl, note the cavity of Edelman accommodates / permits it swirl in the aforementioned region; alternately, from the backward facing step portion to the tapered portion may merely convey the sense of direction, rather the scope of the entire region 
Applicant’s arguments regarding Micka do not clearly set forth what particular limitations of all the new limitations applicant regards as missing from Micka et al.  It is noted that Micka teaches the entire combustion swirl zone and each component except for the tapered portion, instead using a non-tapered portion.  However, this feature is clearly taught by either Freeborn et al or Nakamura et al.  For instance, Freeborn et al [Fig. 2] teach the combustion swirl zone comprising (i) a backward facing step portion that extends to an axial portion, the axial portion extending downstream from the backward facing step portion, such that an outer radius of the combustor swirl zone is increased along the axial portion as compared to an outer radius of the air inlet tube, and (ii) a tapered portion that extends downstream from the axial portion, wherein the outer radius of the combustor swirl zone decreases as the tapered portion extends downstream from the axial portion [Fig. 2].  Freeborn et al teach the tapered portion has reduced unsteady flow compared to non-tapered portions (rectangular cavities), and promotes enhanced flame stabilization in the cavity / combustor swirl zone [see page 572, left col. last paragraph].   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

March 8, 2021